  Case 2:21-cv-04817-MWF-MAR Document 20 Filed 08/02/21 Page 1 of 1 Page ID #:236




                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES -- GENERAL

Case No.       CV 21-4817-MWF(MARx)                                         Dated: August 2, 2021

Title:         Carlos Chavez -v- Schlumberger Technology Corporation, et al.

PRESENT:       HONORABLE MICHAEL W. FITZGERALD, UNITED STATES DISTRICT JUDGE

               Rita Sanchez                             Amy Diaz
               Courtroom Deputy                         Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFFS:                     ATTORNEYS PRESENT FOR DEFENDANTS:

               Eric A. Panitz                           Heather D. Hearne


PROCEEDINGS:                TELEPHONIC MOTION FOR REMAND [10]

         The Courtroom Deputy Clerk issues the Court's tentative ruling, prior to the hearing.

       Case called, and counsel make their appearance. The Court invites counsel to present
their oral arguments. Arguments by counsel are heard. For the reasons stated on the record,
the Court takes the matter under submission. An order will issue.




                                                                   Initials of Deputy Clerk rs
                                                -1-                         : 05 min
